Citation Nr: 0103115	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  94-14 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether there was clear and unmistakable error in the 
March 1980 RO rating decision, which granted service 
connection for residuals of right hand and wrist injury, 
assigning it a 20 percent rating.

2.  Entitlement to a rating in excess of 10 percent for 
hypertension.

3.  Entitlement to a rating in excess of 10 percent for 
residuals of right (major) hand and wrist injury manifested 
by arthritis.

4.  Entitlement to a rating in excess of 40 percent for 
residuals of right (major) hand and wrist injury (other than 
arthritis).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1959 to 
April 1962, and from November 1962 to November 1979.  This 
matter comes to the Board of Veterans' Appeals (Board) from 
Department of Veterans Affairs (VA) Houston Regional Office 
(RO) rating decisions which denied ratings in excess of 20 
and 10 percent for the service-connected right hand/wrist 
disability and hypertension, respectively, declined to reopen 
the claim of service connection for sinusitis with headaches, 
and found that the March 1980 rating decision was not clearly 
and unmistakably erroneous in assigning a 20 percent rating 
for the service-connected right hand and wrist disability.

In July 1996 and July 1999, the case was remanded to the RO 
for additional development of the evidence; in July 1999, the 
Board also found that new and material evidence had been 
submitted in support of the application to reopen the claim 
of service connection for sinusitis with headaches; the claim 
was reopened and remanded for further development of the 
evidence.  

By RO rating decision in August 2000, service connection was 
granted for the veteran's sinusitis with headaches, and a 10 
percent rating was assigned, rendering the service connection 
claim moot as a full grant of the benefit sought.  Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

Pursuant to the Board remand and consistent with Esteban v. 
Brown, 6 Vet. App. 259 (1994), by rating decision in August 
2000 the RO determined that symptoms and impairment from the 
service-connected right hand and wrist disability warranted 
assignment of separate disability ratings based on evidence 
of arthritis and neurological impairment/scarring; arthritis 
on the right hand and wrist was assigned a 10 percent rating 
under Code 5010, and neurological impairment/scarring was 
assigned a separate 40 percent rating under Code 8512.  The 
matter of increased rating for the overall right hand and 
wrist disability (now including arthritis) remains in 
controversy where less than the maximum available benefit is 
awarded, AB v. Brown, 6 Vet. App. 35 (1993), and is properly 
listed on the title page above.

Appellate consideration of a rating in excess of 10 percent 
for hypertension is held in abeyance pending completion of 
the development requested in the remand below.


FINDINGS OF FACT

1.  By March 1980 rating decision, the RO granted service 
connection for right hand and wrist disability, assigning it 
a 20 percent rating under Code 7801, third degree burn scars 
involving an area or areas exceeding 12 square inches.

2.  By assigning the service-connected right hand and wrist 
disability a 20 percent rating in March 1980, the RO failed 
to apply the correct facts to the existing regulatory 
provision; the size of the right hand and wrist area affected 
by third degree burn scars was 411/4 square inches (exceeding 
one-half square foot or 36 square inches), warranting a 30 
percent rating under Code 7801.

3.  The veteran's service-connected right hand and wrist 
arthritis results in pain, stiffness, and painful motion, 
without documented evidence of incapacitating exacerbations 
of pain.

4.  The service-connected residuals of right hand and wrist 
disability, other than arthritis, involve extensive post 
third degree burn scarring (treated with split thickness skin 
grafting), significantly impaired motion of the wrist and 
fingers, stiffness, swelling, weakness, numbness, impaired 
sensation, functional impairment when lifting heavy objects 
or performing repetitive motion, and episodes of cracking and 
bleeding of the skin; the disability has not produced loss of 
use of the right hand (all extensors and tendons of the wrist 
and all fingers are functional) and does not require regular 
medical treatment.


CONCLUSIONS OF LAW

1.  The March 1980 rating decision assigning a 20 percent 
rating for the service-connected third degree scarring of the 
right hand and wrist was clearly and unmistakably erroneous.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.105(a), 
4.118, Diagnostic Code 7801.

2.  The schedular criteria for a rating in excess of 10 
percent for arthritis of the right hand and wrist have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 
(2000).

3.  The schedular criteria for a rating in excess of 40 
percent for right (major) hand and wrist disability, other 
than arthritis, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.124a, Code 8512 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Clear and unmistakable error claim:

Under 38 C.F.R. § 3.105(a), previous determinations which are 
final and binding will be accepted as correct in the absence 
of clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
A decision which constitutes a reversal of a prior decision 
on the grounds of clear and unmistakable error has the same 
effect as if the corrected decision had been made on the date 
of the reversed decision.  38 U.S.C.A. § 7105 (West 1991).

The U.S. Court of Appeals for Veterans Claims (the Court) has 
consistently stressed the strict nature of the concept of 
clear and unmistakable error.  Clear and unmistakable error 
is an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts: 
it is not mere misinterpretation of facts.  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and 
unmistakable error requires that error, otherwise 
prejudicial, must appear undebatably.  Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).  Clear and unmistakable errors 
are errors that are undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made.  Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992).  Clear and 
unmistakable error is a very specific and rare kind of error.  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

In order to determine whether the March 1980 RO rating 
decision contained clear and unmistakable error, the Board 
reviews the evidence that was before the rating board at that 
time.  38 C.F.R. § 3.104(a).  A determination that there was 
a clear and unmistakable error must be based on the record 
and the law that existed at the time of the prior decision.  
Russell, 3 Vet. App. at 314.  In other words, the Board 
cannot apply the benefit of hindsight to any RO determination 
in March 1980 in determining whether clear and unmistakable 
error existed.  

The veteran's service medical records reveal that he was 
involved in a helicopter accident in November 1965, 
sustaining second and third degree burns and other injuries 
to various parts of his body including the right hand and 
wrist, and requiring extensive treatment (including 
debridement and suturing of wounds and injuries, and "split 
thickness" skin grafting); hospitalization records in 
November 1965 show that "several areas on the dorsum of the 
right hand and wrist ... were full thickness burns" (third 
degree).  A November 1973 color photograph, depicting the 
dorsum of his right hand and wrist, shows scarring and 
discoloration of the skin.  

On VA medical examination in February 1980, the veteran 
reported experiencing pain, tenderness, weakness, diminished 
grip-strength, numbness, and paresthesias of the right hand 
and wrist.  On examination, a 6 x 51/2 inch scar was noted at 
the dorsum of the right hand; it was attached to the 
underlying structures and covered the area supplied by the 
radial nerve (the whole area was reportedly "entirely 
numb"); a 3 x 21/2 inch scar was present at the right wrist; 
it was attached to the underlying structures, particularly on 
the ulnar side; range of motion of the right wrist was 
reduced to 2/3 normal, and function of radial movement was 
reduced by 50 percent; 1 x 1/4 inch and 1 x 1/2 inch scars were 
noted at the right ring and middle fingers, respectively, but 
those scars were not attached to the underlying structures 
and were not productive of tenderness, reduced motion, or 
functional impairment (productive of weakness of the grip-
strength).  Post burns and grafting to the right hand "with 
severe objective sequelae" at the right hand were diagnosed.

Based on the foregoing evidence, by RO rating decision in 
March 1980, service connection was granted for residuals of 
injury to the veteran's right (major) hand and wrist, 
manifested by burn scars with limitation of function and loss 
of sensation; Diagnostic Codes 7801 (third degree burn 
scars), 5215 (limitation of motion of the wrist), and 8514 
(paralysis of nerves of all radicular groups), were utilized 
in the rating of that disability; a 20 percent rating appears 
to have been assigned under Code 7801 for third degree burn 
scars.  Under Code 7801, a 30 percent rating was of 
application if an area or areas affected by third degree burn 
scars exceeded one-half square foot (6 x 6 inches=36 square 
inches) and, if the affected area/areas exceeded 1 square 
foot (144 square inches), a 40 percent rating was for 
application; Note 1 to Code 7801 provided that showing of 
actual third degree residual involvement was required for 
rating under that Code.  

No timely appeal regarding the rating assigned the right hand 
and wrist disability by rating decision in March 1980 had 
been filed by or on behalf of the veteran, following 
notification thereof in April 1980.  38 U.S.C.A. § 4005; 
38 C.F.R. § 19.153.  Accordingly, that rating decision became 
final and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104(a), 3.156(a).

The veteran and his representative contend, essentially, that 
the March 1980 RO rating decision was clearly and 
unmistakably erroneous in that the available evidence of 
record supported a 30 percent rating for the service-
connected right hand and wrist disability under Code 7801 
(third degree burn scarring involving an area or areas 
exceeding one-half square foot).

In 1980, the pertinent law and regulation provided that 
disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 C.F.R. § 4.1.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  Id.  Consideration must be given to the 
ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10.

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluations.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.

After careful review of the evidence of record, the Board 
finds that the March 1980 RO rating decision, assigning the 
service-connected right hand and wrist disability a 20 
percent rating, contained clear and unmistakable error.  
Initially, it is noted that in rating the impairment from the 
service-connected right hand and wrist disability, the RO 
correctly considered applicability of the pertinent 
Diagnostic Codes (7801, third degree burns, 5215, limitation 
of motion of the wrist, and 8514, paralysis of the radial 
nerve); the RO determined that rating the right hand and 
wrist disability under Code 7801 would be most favorable to 
the veteran, and assignment of additional and/or separate 
disability ratings for that disability under other pertinent 
diagnostic codes would violate the anti-pyramiding provisions 
of 38 C.F.R. § 4.14.  

The evidence of record available in March 1980, consisted of 
the veteran's service medical records and the February 1980 
VA medical examination report clearly showing that he 
sustained third degree burns to the right hand and wrist, 
requiring extensive treatment (including skin grafting) in 
service, resulting in severe objective sequelae (recorded on 
February 1980 VA examination); the size of the right hand and 
wrist scars, recorded in February 1980, was as follows: 6 x 
51/2 inches (33 square inches), 3 x 21/2 inches (71/2 square 
inches), 1 x 1/4 inch (1/4 square inch), and 1 x 1/2 inch (1/2 square 
inch), totaling 411/4 square inches--significantly more than 
the 1/2 square foot (36 square inches) needed for a 30 percent 
rating under Code 7801, but also significantly less than the 
one square foot (144 square inches) needed for a 40 percent 
rating under the same code.  As indicated on examination in 
February 1980, the two largest scars were attached to the 
underlying structures and were productive of reduced wrist 
motion and weakness; the entire area of the largest scar was 
also "entirely numb."  Accordingly, consistent with Note 1 
to Code 7801 (requiring evidence of actual third degree 
residual involvement), the Board finds that the only 
conclusion that could have been made in March 1980 was that 
the rating criteria for a 30 percent rating for third degree 
burn scars on the right hand and wrist under Code 7801 had 
been satisfied.  For the RO to have found otherwise was a 
failure to apply the regulatory provisions to the correct and 
relevant facts.  Russell, 3 Vet. App. at 313; Oppenheimer, 
1 Vet. App. at 372.  Thus, the RO committed clear and 
unmistakable error in its March 1980 rating decision.

Increased rating for right hand and wrist disability, 
including arthritis:

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000), (to be codified at 38 U.S.C.A. § 5103A).  Consistent 
with such duty, the Board remanded this increased rating 
claim in July 1996 and July 1999 for additional development 
of the evidence, including VA medical examination.  A review 
of the record indicates that the development requested by the 
Board has been completed to the fullest extent possible (but 
the veteran failed to report for VA examination of the 
muscles and peripheral nerves on March 28, 2000, notification 
of which was mailed to his address of record on March 17, 
2000), and that all available evidence pertinent to the claim 
has been associated with the file.  See Stegall v. West, 
11 Vet. App. 268 (1998).

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Generally, the degrees of disability specified are 
considered adequate to compensate for loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10 (2000).  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (2000).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  Fenderson v. West, 
12 Vet. App. 119 (1999).

On the other hand, where entitlement to compensation has 
already been established, disagreement with an assigned 
rating is a new claim for increase, based on facts different 
from a prior final claim.  Suttmann v. Brown, 5 Vet. 
App. 127, 136 (1993); Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992) (in a claim for increased rating, 
appellant claims the disability has increased in severity 
since a prior final decision).  In such claims, the present 
level of disability is of primary concern; although a review 
of the recorded history of a disability is required to make a 
more accurate evaluation, past medical reports do not have 
precedence over current findings.  38 C.F.R. § 4.2 (2000); 
Francisco v. Brown, 7 Vet. App. 55 (1994).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluations.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  Cf. Esteban, 
6 Vet. App. at 261-62, holding that all disabilities, 
including those arising out of a single disease entity, are 
to be rated separately under 38 C.F.R. § 4.25 unless they 
constitute the "same disability" or the "same 
manifestation" under 38 C.F.R. § 4.14.

As noted above, service connection for right (major) hand and 
wrist disability was granted by RO rating decision in March 
1980, based on the evidence showing that it resulted from a 
helicopter accident during the veteran's service.  The extent 
of injuries and residual impairment, evident in service and 
on VA medical examination in February 1980, was already 
discussed above and will not be repeated here.  Although the 
right hand and wrist disability was assigned a 20 percent 
rating by RO rating decision in March 1980, that rating, as 
discussed above, was clearly and unmistakably erroneous and 
should be 30 percent under Code 7801 (where the evidence 
establishes clear and unmistakable error, the prior decision 
is reversed or amended, and a decision which constitutes a 
reversal of a prior decision on the grounds of clear and 
unmistakable error has the same effect as if the corrected 
decision had been made on the date of the reversed decision); 
thus the right hand and wrist disability was rated 30 percent 
disabling from the effective date of the award of service 
connection.  By RO rating decision in August 2000, the 
service-connected right hand and wrist disability was 
assigned separate 10 and 40 percent ratings based on evidence 
of arthritis and neurological impairment, respectively.

Brooke Army Medical Center (BAMC) medical records from 
January 1980 to November 1989 reveal intermittent treatment 
for various symptoms and illnesses and document history of 
burn injury to the veteran's right hand and wrist.  

On VA medical examination in August 1990, the veteran 
reported pain, tenderness, numbness, weakness, swelling, and 
decreased sensation of the right hand and wrist.  On 
examination, his handshake was reported as "good" and 
"firm;" range of motion of the right wrist and right hand 
fingers was "normal," except for reduced motion of the 
little finger and thumb; the post-burn area of the right hand 
and wrist was covered by an "excellent" skin graft, showing 
no keloid, hypertrophic scar, or adhesion to underlying 
structures; post burn scars were identified, measuring 5 x 5 
inches and 3 x 21/2 inches, and there was evidence of reduced 
sensation; on neurological examination, muscle strength in 
all extremities was reportedly equal.  Right hand and wrist 
burn scars with mild limitation of function and mild loss of 
sensation were diagnosed.  

On VA medical examination in June 1991, the veteran reported 
pain and functional impairment of the right hand and wrist.  
On examination, range of motion of the right wrist was not 
impaired and muscle strength was 5/5, but motion of the right 
index and fifth fingers was reduced; impaired sensation and 
third degree burn scarring were noted at the right hand and 
wrist.  Extensive third degree burn scarring covering the 
entire dorsum of the right hand, the wrist, the right thumb, 
and the index and long fingers was diagnosed; the area of the 
wound was about 6 x 6 inches; the size and nature of the 
scarring are confirmed by color photographs of the right hand 
and wrist accompanying the examination report.

VA and BAMC medical records from September 1992 to June 1997 
document intermittent treatment for symptoms and illnesses 
unrelated to the veteran's service-connected right hand and 
wrist disability.  

On VA medical examination in June 1997, including a review of 
the claims file, the veteran reported right hand and wrist 
numbness, pain (including joint pain), swelling, fatigue, and 
functional impairment when performing activities such as 
typing.  On examination, third degree burn scars at the right 
hand and wrist were noted, one from a burn over an area 
measuring 6 x 61/2 inches, and the other from a circumferential 
burn about 3 inches in length.  The examiner opined that the 
severity of functional impairment of the right hand and wrist 
(associated with pain, discomfort, and fatigability) 
increased in severity in recent years.

On VA medical examination in December 1999, the veteran 
indicated that his post-burn scars of the right hand and 
wrist were very sensitive and tender to touch.  The examiner 
stated that there was no change regarding the scars since 
last examination.

On VA orthopedic examination in February 2000, including a 
review of the claims file, the veteran reported right hand 
and wrist pain and clicking when lifting objects heavier than 
about 15 pounds, pain and functional impairment of the wrist, 
hand, and the fingers when performing any physical activity 
with the right wrist/hand (noting that the pain was at times 
excruciating), morning and evening stiffness of the right 
wrist and right hand fingers, episodes of cracking and 
bleeding of the skin in the area of the burns, and impaired 
sensation at the dorsal aspect of the right hand and wrist.  
On examination, active range of motion of the right wrist was 
associated with pain and was to 60 degrees extension, to 65 
degrees flexion, to 30 degrees radial deviation, and to 25 
degrees ulnar deviation; all extensors and tendons of the 
wrist and all fingers were palpable and functional; active 
range of motion of the metacarpal phalangeal (MP) joint of 
the thumb was 0-40 degrees; active flexion of the 
interphalangeal (IP) joint of the thumb was 0-45 degrees; 
active and passive hyperextension of the IP joint of the 
thumb was 0-45 degrees; active range of motion of the index 
finger was as follows: 0-90 degrees of the MP, 0-90 degrees 
of the PIP, and 10-45 degrees of distal interphalangeal (DIP) 
joint; active motion of the middle finger was 0-85 degrees 
flexion at the MP, 0-95 degrees of flexion at the PIP, and 0-
40 degrees at the DIP; active motion of the ring finger was 
0-75 degrees at the MP, 10-95 degrees at the PIP, and 0-45 
degrees at the DIP; active motion of the little finger was 0-
85 degrees at the MP, 0-90 degrees at the PIP, and 45-95 
degrees at the DIP; motion of all fingers was associated with 
discomfort; he was able to bring the fingertips to the palm 
of the index through small fingers, and was able to oppose 
the thumb to the base of the small finger; there was evidence 
of sensory impairment, and grip-strength of the right hand 
was 50 pounds; the area of the prior skin graft at the right 
hand and wrist was supple and intact, but some thickening of 
skin was noted at the dorsal thumb web area; the total area 
of split thickness skin grafting on the dorsum of the hand 
measured about 121 square centimeters.  

The examiner indicated, in February 2000, that the veteran 
had third degree burns of the right hand, limited to the area 
that required split thickness skin grafting; this grafted 
area demonstrated some excellent results with no adherence to 
underlying tendons of the wrist or fingers; the skin was 
somewhat mobile and was not raised or deeply pigmented.  The 
remainder of the right hand (not requiring grafting) showed 
normal skin, but there was evidence of impaired sensation, 
probably because of nerve damage (the nerve damage was at the 
dorsal aspect of the hand and fingers, and it was only 
sensory in nature with no evidence of motor impairment).  Use 
of the right hand and wrist was painful, but the pain did not 
seem to limit his motion unless he chose to have it do so; 
his grip-strength was moderately decreased.

In a March 2000 addendum to the February 2000 VA orthopedic 
examination report, the examiner indicated that X-ray study 
of the right hand and wrist showed carpal degenerative joint 
disease and traumatic arthritis of the wrist; the residuals 
of right hand and wrist third degree burns were manifested by 
healed split thickness skin grafting, extending over an area 
78 square centimeters; the little finger of the right hand, 
at the DIP, was malformed.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain, supported by 
adequate pathology, evidenced by visible behavior of a 
veteran undertaking motion; weakness is as important as 
limitation of motion, and a part becoming painful on use must 
be regarded as seriously disabled.  Factors in rating 
residual disability include less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
pain on movement, swelling, deformity or atrophy from disuse 
or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

With regard to the rating of disabilities involving the 
substantiated presence of degenerative or traumatic arthritis 
(Codes 5003 and 5010, respectively), Code 5003 provides that 
arthritis will be rated based on limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved (Codes 5200 et seq.), and that limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When the rating based on limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 10 
percent rating for each major joint or group of minor joints 
affected by limitation of motion should be assigned; the 10 
percent rating is not to be combined with, nor added to, Code 
5003.  In the absence of limitation of motion, a 20 percent 
rating will be assigned if there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations; a 
10 percent rating will be assigned if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups.  For the purpose of rating disability from 
arthritis, the wrist is considered a major joint, and 
multiple involvements of the interphalangeal, metacarpal, and 
carpal joints of the upper extremity are considered groups of 
minor joints, ratable on a parity with major joints.  See 
38 C.F.R. § 4.45(f).

Consistent with Esteban, 6 Vet. App. 259, the veteran's 
service-connected right hand and wrist injury residuals are 
separately rated based on evidence of arthritis (assigned a 
10 percent rating under Code 5003), and neurological 
impairment/third degree burn scarring (assigned a 40 percent 
rating under Code 8512).

Based on the entire evidence of record, the Board finds that 
an increased rating for the veteran's service-connected right 
hand and wrist disability is not warranted.  Relative to the 
rating of impairment from arthritis, the evidence shows 
involvement of one major joint (the right wrist) and a group 
of minor joints (the carpal joints).  Although he reported, 
on recent medical examination, joint pain, stiffness, and 
reduced and painful motion of the right wrist (and range of 
motion impairment was documented on examinations discussed 
above), the rating of his right hand/wrist arthritis based on 
painful and reduced motion of the pertinent joints would, in 
this case, violate the anti-pyramiding provisions of 
38 C.F.R. § 4.14; the currently assigned (separate) 40 
percent disability rating assigned under Code 8512 includes 
pain, impaired motion, and impaired function of the right 
hand and wrist.  Nevertheless, consistent with the criteria 
of Code 5003, a 10 percent rating for arthritis of right 
wrist and right hand carpal joints is appropriate (in the 
absence of limitation of motion, arthritis involving two or 
more major joints or two or more minor joint groups), and 
such rating was assigned by RO rating decision in August 
2000.  The Board notes that the veteran indicated, on VA 
orthopedic examination in February 2000, that he had 
occasional episodes of excruciating right hand/wrist pain.  
However, as the occurrence of any such episode is not 
documented in the records of medical treatment in recent 
years, as identified above, assignment of a 20 percent rating 
for arthritis with occasional incapacitating exacerbations is 
unwarranted.

The veteran's service-connected right (major) hand and wrist 
disability manifested by impairment other than arthritis is 
rated under 38 C.F.R. § 4.124a, Code 8512, and a 40 percent 
rating is assigned consistent with evidence of "moderate" 
incomplete paralysis of the lower radicular group.  A maximum 
50 percent rating is available under Code 8512 if incomplete 
paralysis of the major extremity is "severe."  Complete 
paralysis of nerves of the lower radicular group of the major 
extremity, with involvement of all intrinsic muscles of the 
hand, and some or all of flexors of wrist and fingers, 
paralyzed (substantial loss of use of hand), will be rated 70 
percent disabling under Code 8512.

With regard to the rating of diseases or injuries of the 
peripheral nerves, the term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  38 C.F.R. § 4.124a. 

In this case, the evidence shows that the veteran sustained 
third degree burns of the right hand and wrist in service, 
requiring extensive medical treatment, including skin 
grafting, and resulting in significant permanent scarring 
with associated functional impairment (and the size and 
nature of the scarring, supported by numerous color 
photographs of the affected areas, were identified above).  
The residual functional impairment of the right hand and 
wrist includes reduced and painful motion, numbness, 
decreased sensation, stiffness, weakness, swelling, and 
episodes of cracking and bleeding of the skin in the areas of 
the burns, and the impairment appears in intensify on 
strenuous or repetitive activity requiring the use of the 
right hand and wrist.  Nevertheless, on VA orthopedic 
examination in February 2000, it was indicated that the 
tendons and extensors of the wrist and all right hand fingers 
were functional; thus, there is no indication of substantial 
loss of use of the right hand which would warrant a 70 
percent rating under Code 8512.  The clinical evidence of 
record does not document medical treatment for the service-
connected right hand and wrist disability in the recent past, 
which would support a conclusion that the disability is 
productive of "severe" impairment of the lower radicular 
group.  While he is clearly shown to continue experiencing 
right hand and wrist disability and impairment, the currently 
assigned 40 percent rating adequately reflects the severity 
of impairment from that disability.  In the absence of 
objective evidence documenting medical treatment, application 
of 38 C.F.R. §§ 4.40 and 4.45, as mandated by DeLuca, 8 Vet. 
App. at 206, does not provide a basis on which a rating 
greater than 40 percent may be assigned under Code 8512.

Although the evidence of record shows that the veteran's 
service-connected right hand and wrist disability is 
associated with post-burn scarring, the Board is of the 
opinion that symptoms and impairment due to scarring 
constitutes the same manifestation of the overall disability 
rated under code 8512.  Assignment of a separate disability 
rating for right hand and wrist cars would, in this case, 
violate the anti-pyramiding provision of the 38 C.F.R. 
§ 4.14, as discussed above.

The Board stresses that the preponderance of the evidence is 
against the veteran's increased rating claim, and it presents 
no question as to which of two evaluations should be applied.  
Thus, the provisions of 38 C.F.R. § 4.7 (2000) are 
inapplicable.



ORDER

As the March 1980 rating decision assigning a 20 percent 
rating for the service-connected right hand and wrist 
disability was clearly and unmistakably erroneous, a 30 
percent rating for that disability is granted, subject to the 
applicable law and regulations governing the payment of 
monetary awards.

A rating in excess of 10 percent for right hand and wrist 
arthritis is denied.

A rating in excess of 40 percent for right hand and wrist 
disability (other than arthritis) is denied.


REMAND

When this case was remanded by the Board in July 1999, the RO 
was requested, in pertinent part, to afford the veteran a 
contemporaneous VA cardiovascular examination to determine 
the nature and severity of his service-connected 
hypertension, and to assign that disability an appropriate 
rating by application of the pertinent rating criteria in 
effect prior to and after January 12, 1998.

A review of the post-July 1999 remand record indicates that 
the requested development was completed only partially.  The 
absence of certain development, specifically requested by VA, 
indicates a neglect of the duty to assist in the development 
of the claim, Smith v. Brown, 5 Vet. App. 335 (1993).  Where 
the remand orders are not fully complied with, VA errs in 
failing in its concomitant duty to ensure compliance with the 
terms of the remand.  Stegall, 11 Vet. App. 268.  Thus, while 
it is extremely regrettable, yet another remand of this claim 
is needed.

A VA cardiovascular examination was performed in December 
1999, including a review of the claims file.  Nevertheless, 
the examination report is inadequate for a fully informed 
resolution of the claim of an increased rating for the 
service-connected hypertension, because findings are 
insufficient to rate that disability under the pertinent 
rating criteria.  See 38 C.F.R. § 4.104, Diagnostic Code 
7101.

In view of the foregoing, the claim of a rating in excess of 
10 percent for hypertension is REMANDED for the following 
action:

1.  The RO should obtain from the 
veteran names, addresses and dates of 
treatment of all medical care providers 
who treated him for hypertension since 
December 1999.  After any necessary 
authorizations are obtained, complete 
copies of all relevant VA and private 
reports of medical treatment (not 
already of record) should be added to 
the claims folder.

2.  The veteran should then be afforded 
another VA cardiovascular examination 
to determine the current severity of 
his service-connected hypertension.  
The claims folder and information 
necessary for the examiner to make 
findings concerning the rating of the 
service-connected hypertension in 
accord with the new criteria effective 
January 12, 1998 (38 C.F.R. § 4.104) 
should be provided the examiner for 
review in conjunction with the 
examination, especially Note 1; the 
examination report should reflect a 
review of pertinent evidence in the 
claims file and blood pressure readings 
taken two or more times on at least 
three different days.

3.  The RO should then review the 
veteran's claim of increased rating for 
hypertension in accord with new criteria 
referable to diseases of the 
cardiovascular system, applying the 
criteria most favorable to the veteran.  
Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

4.  The RO should carefully review the 
examination report and other development 
requested above to ensure compliance 
with this remand.  If any development 
requested is not accomplished, remedial 
action should be taken.  Stegall, 
11 Vet. App. 268.

If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded a reasonable opportunity 
to respond.  The case should then be returned to the Board 
for further review.  The veteran has the right to submit 
additional evidence and argument on the matter remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO to provide expeditious handling of all 
cases remanded by the Board or Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 



